[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The plaintiff instituted the present action seeking to CT Page 5191 recover payments due under a separation agreement executed by the defendant and made subject of a judgment entered in Connecticut in 1978. The defendant has filed a motion to dismiss alleging that there is no personal jurisdictional over the defendant, as he is resident of the State of Arizona. No affidavit has been filed in support of the motion to dismiss. The Motion to Dismiss was filed in court on February 13, 1992 which is more than 30 days after the filing of the appearance on behalf of the defendant which was filed on November 20, 1991.
Accordingly, the Motion to Dismiss is denied.
RUSH, JUDGE